DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

Priority
For clarity of record, the following is repeated from prior action: This application is a DIV of 13/932768; however, the filed claims are substantially the same as the elected claims of the ‘768 application, and not of the non-elected groups identified by the restriction requirement.  Consequently, this application will be treated as a CON application, and prohibition against non-statutory double patenting rejections under 35 U.S.C. 121  does not apply, as the claims of the application under examination and claims of the other application/patent are not consonant with the restriction requirement.  See MPEP 804.01 (B). 

 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2022 has been entered.


Response to Affidavit
 The affidavit filed on 8/10/2022 under 37 CFR 1.131(a) is sufficient to overcome the Dietz (US Publication 2006/0085265) reference. 


Status of Claims
Claims 1-26, 36, 59 have been canceled.  Claims 27, 30, 37 and 43 have been amended.  Claims 27-35, 37-58, 60-61 are pending.

Response to Applicant Remarks
With regard to the objections to claims 37 and 38, claim 37 has been amended to depend from claim 27 and the objections are withdrawn.
  With regard to the rejection of claim 43 under 35 USC 112(a), claim amendment has overcome prior rejection.
With regard to the rejection of claim 30 under 35 USC 112(b), claim amendment has overcome prior rejection.
With regard to the prior art rejections, Dietz has been overcome by Affidavit filed on 8/10/2022 under 37 CFR 1.131(a).  Consequently, new grounds of rejection are introduced.


 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 27, 31, 40-43, 45-46,  50 and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hernblad (US Publication 2004/0054592), in view of “Payment Card Industry Data Security Standard”, (Visa USA Inc., December 15, 2004, page 3, attached as PDF), hereinafter referred to as ‘PCIDSS’, in further view of Finley (US Patent 6,442,448).
With regard to claims 27 and 50, Hernblad discloses A system for wireless order entry ([22], “...devices that are optimized for food Service establishments and that customers can use to place orders wirelessly without staff intervention.”)
and real time authorization ([152], “...If the customer Selects the cashless payment medium 50:cashless, then he/she inputs or transfers his/her cashless payment medium (or its information) into the terminal 60). The cashless payment medium is then validated and the amount of the customer's order is charged to the medium 70).” ; see also Figure 8.3.1)
via the Internet ([43], “...Specially designed terminals and existing, Internet-capable, handheld mobile devices that allow customers to wirelessly place and pay for food/drink orders at food service establishments without requiring the intervention of a Staff person...”)  and comprising:
a wireless network router coupled to the Internet ([107], “...FIG. 2 is a network connectivity overview of the System where customers use terminals to place orders. The Terminals 100), the Establishment Server 400), and the Wireless Access Point and Router... The Wireless Access Point and Router Device 500 is currently connected to a High-Speed Inter net Access Provider (ISP)...”; Figure 2.) ; and
at least one device comprising
a memory ([116], memory slots and micro hard drive (interpreted as non-volatile memory; see also Figure 5, wireless LAN chip, interpreted as comprising buffers, interpreted as comprising volatile memory used as data is received/transmitted), an output device ([109]-[110], touch screen display panel; Figure 4), an input device for obtaining user sensitive information ([110], “...the payment card slot 22, where the customer inserts his/her payment card, and a payment card slot finger groove 28, which aids the customer in retrieving his/her card from the slot is displayed...” Figure 4), 
a wireless transceiver ([116], #60, #65; “...a wireless communications chip (most likely, but not limited to, Bluetooth) [60], and an IrDA (Infrared) or comparable chip [65].”), and a processor coupled to said memory, output device, input device, and wireless transceiver ([116], “...Attached to the motherboard, is a central processing unit (CPU) [100]...”; Figure 5; [109], Figure 4; [118], “...an optional PCMCIA card slot 55, which may be replaced by a simple 802.11 wireless communications chip...”) for 
receiving the user sensitive information from the input device ([110], “...touch-screen display panel... the payment card slot 22, where the customer inserts his/her payment card...”; [117], “...payment card reader 26, which is capable of reading both magnetic Stripe cards and Smart cards with an embedded microchip.”; [136]), 
storing in said memory  the user sensitive information ([116], memory slots and micro hard drive (interpreted as non-volatile memory; see also Figure 5, card reader chip, as well as  wireless LAN chip, interpreted as comprising buffers, further interpreted as comprising volatile memory used as sensitive payment data are received/transmitted) and 
generating encrypted user sensitive information based upon the stored user sensitive information ([45], “...All wireless transmissions containing sensitive data, such as payment information and special codes, will be encrypted. Furthermore, any sensitive data stored in the database or other storage medium will also be encrypted to ensure optimal security”; [379], “...sensitive communications and data are always encrypted...”), 
wirelessly sending the encrypted user sensitive information to said wireless network router via said wireless transceiver ([45]; [107, “...Terminals [ 100], the Establishment Server [400], and the Wireless Access Point and Router Device [500] are located within the food service establishment. The Terminals [100] are currently connected to the Wireless Access Point and Router Device [500] by, but not limited to, an 802.11 wireless connection [505]...”; Figure 2), 
wirelessly receiving authorization information related to the encrypted user sensitive information from said wireless network router via said wireless transceiver based upon real time authorization ([138], “...The system then validates the customer's cashless payment medium to ensure that it is an acceptable payment medium 300. If the medium is not accepted 310:no, then the customer is prompted to try the medium again or use a different medium...”; [45] and Figure 2), and 
generating an output related to the received authorization information via said output device ([138], “...The system then validates the customer's cashless payment medium to ensure that it is an acceptable payment medium 300). If the medium is not accepted 310:no, then the customer is prompted to try the medium again or use a different medium...”; where the ‘prompt;, interpreted as a visual or audio prompt, is received via the output device). 
Hernblad discloses encrypting data as above, but does not specifically disclose erasing the user sensitive information from said memory so that no user sensitive information is stored in said memory between successive POS sale transactions. However, PCIDSS discloses not storing the user sensitive information from said memory so that no user sensitive information is stored in said memory between successive POS sale transactions (3.1-3.2.3, page 4, “Do not store sensitive authentication data subsequent to authorization, not even if encrypted…”).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the order and payment entry devices and authorization system comprising the devices, wireless router and encryption features as disclosed by Hernblad, with the further modification feature of not storing sensitive data as disclosed by PCIDSS because not storing sensitive user information would make the system more secure (see Hernblad [45]) and would therefore increase customer satisfaction.  
 PCIDSS discloses not storing sensitive user data between transactions, as discussed above, and if the data is encrypted in buffer before sending, this would equate to erasing/clearing buffer.  However, Finley even more specifically discloses erasing the user sensitive information from said memory so that no user sensitive information is stored in said memory between successive POS sale transactions (Col. 19, lines 39-40, “…Upon sending encrypted PIN information, the PIN and account information as well as the per-transaction key used for the encryption are erased…”).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the order and payment entry devices and authorization system comprising wireless router and encryption features as disclosed by Hernblad, as modified by the feature of not storing sensitive data as disclosed by PCIDSS, with the further modification of erasing sensitive data after sending as disclosed by Finley, because such a modification would enhance security (see Finley, Col. 19, lines 15-40).

With regard to claims 31 and 54, Hernblad, in view of PCIDSS, in further view of Finley, disclose the limitations of claims 27 and 50 as discussed above, and Hernblad further discloses said input device comprises a transaction device reader ([47], “...A type of card-Scanning component will be built into the terminals to allow processing of cashless payment mediums, including (but not limited to) debit cards, credit cards, Smart cards, and pre-paid cards...”; [117], “...Unique to the terminal of the present invention is a payment card reader 26, which is capable of reading both magnetic Stripe cards and Smart cards with an embedded microchip...”).  

With regard to claim 40, Hernblad, in view of PCIDSS, in further view of Finley, disclose the limitations of claim 27 as discussed above, and Hernblad further discloses further comprising an order entry input device ([43], ‘...The present invention makes use of Specially designed terminals and existing, Internet-capable, handheld mobile devices that allow customers to wirelessly place and pay for food/drink orders at food service establishments”; [47], “...The terminals will provide touch-Screen input...”; [56]) coupled to said processor (Figure 5, [116], CPU # 100; [118]).

 With regard to claim 41, Hernblad, in view of PCIDSS, in further view of Finley, disclose the limitations of claim 40 as discussed above, and Hernblad further discloses said order entry input device comprises a touch screen display ([47], [56] ). 

With regard to claim 42, Hernblad, in view of PCIDSS, in further view of Finley, disclose the limitations of claim 27 as discussed above, and Hernblad further discloses said input device comprises a touch screen display ([47], [56]).

With regard to claim 43, Hernblad, in view of PCIDSS, in further view of Finley, disclose the limitations of claim 27 as discussed above, and Hernblad further discloses wherein said memory comprises a volatile memory (Figure 5, wireless LAN chip, interpreted as comprising buffers, further interpreted as comprising volatile memory used as data is received/transmitted), and wherein said at least one device further comprises a non-volatile memory configured  to store restaurant menu data ([51], “...Once pictures and/or video are loaded into the System, the files, along with any modifications of the menu text or program, which displays information to the customer, may be sent in real-time or at an appropriate time designated by the establishment to terminals needing the updated data...”; The data is then accessed by customers, indicating storage by the terminal devices.  See also Figure 5, disclosing micro-hard drive and memory slots). [116], memory slots and micro hard drive (interpreted as non-volatile memory).

With regard to claim 45, Hernblad, in view of PCIDSS, in further view of Finley, disclose the limitations of claim 27 as discussed above, and Hernblad further discloses said output device comprises a screen display ([47], [56], Figure 4). 

With regard to claim 46, Hernblad, in view of PCIDSS, in further view of Finley, disclose the limitations of claim 27 as discussed above, and Dietz further discloses said output device comprises a touch screen display ([47], [56], Figure 4). 


Claims 28, 32, 34, 35, 44, 47, 48, 49, 51, 55, 57, 58, 60, 61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hernblad (US Publication 2004/0054592),  in view of “Payment Card Industry Data Security Standard”, (Visa USA Inc., December 15, 2004, page 4, attached as PDF), hereinafter referred to as ‘PCIDSS’), in further view of Finley (US Patent 6,442,448), in further view of Melick (US Publication Number 2004/0167820).
With regard to claims 28 and 51, Hernblad, in view of PCIDSS, in further view of Finley, disclose the limitations of claims 27 and 50 as discussed above, and Hernblad further discloses input device ([47], “...The terminals will provide touch-Screen input...”; [56]) coupled to said processor (Figure 5, [116], CPU # 100; [118]).
Hernblad further discloses sending payment data via said wireless network router ([107], Fig. 2), and further discloses encrypts and wirelessly sends payment information ([45], “…All wireless transmissions containing sensitive data, such as payment information and special codes, will be encrypted), but Hernblad does not specifically disclose an input device for PIN information, or sending PIN information.  However, Melick discloses further comprising a personal identification number (PIN) input device ([37], Figure 2, #232) coupled to said processor ([57]); and wherein said processor also wirelessly sends ([63], [53]) PIN information [37], [42], [46], [54]).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the order and payment entry devices and authorization system, wireless router and encryption technique as disclosed by Hernblad, as modified by the feature of not storing sensitive data as disclosed by PCIDSS, as modified by the erasing of sensitive data after sending as disclosed by Finley, with the PIN features as disclosed by Melick because requiring a PIN to be sent would enhance the security of the system and improve customer satisfaction  (see Melick, [46]).

With regard to claims 32 and 55, Hernblad, in view of PCIDSS, in further view of Finley, disclose the limitations of claims 27 and 50 as discussed above, but do not specifically disclose said wireless transceiver comprises a wireless local area network (WLAN) transceiver. However, Melick discloses said wireless transceiver comprises a wireless local area network (WLAN) transceiver (¶¶ 0028], [0056]).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the order and payment entry devices and authorization system, wireless router and encryption technique as disclosed by Hernblad, as modified by the feature of not storing sensitive data as disclosed by PCIDSS, as modified by the erasing of sensitive data after sending as disclosed by Finley, with the WLAN feature as disclosed by Melick because a WLAN-enabled tracking system would aid in service and food delivery, and would further help track and prevent loss of devices (See Melick, [30]).

With regard to claims 34 and 57, Hernblad, in view of PCIDSS, in further view of Finley, disclose the limitations of claims 27 and 50 as discussed above, but do not specifically disclose said wireless transceiver comprises a wireless Bluetooth transceiver.  Hernblad discloses the mobile device embodiment comprising Bluetooth ([136]), but not specifically the terminal of the other embodiment.  However, Melick discloses said wireless transceiver comprises a wireless Bluetooth transceiver ([28]).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the order and payment entry devices and authorization system, wireless router and encryption technique as disclosed by Hernblad, as modified by the feature of not storing sensitive data as disclosed by PCIDSS, as modified by the erasing of sensitive data after sending as disclosed by Finley, with the wireless Bluetooth receiver feature as disclosed by Melick because using an industry-standard protocol would facilitate method/system implementation (see Melick, [28], [56]).

With regard to claims 35 and 58, Hernblad, in view of PCIDSS, in further view of Finley, disclose the limitations of claims 27 and 50 as discussed above, but do not specifically disclose said wireless transceiver comprises a radio transceiver/transmitter.  However, Melick discloses said wireless transceiver comprises a radio transceiver/transmitter ([28]). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the order and payment entry devices and authorization system, wireless router and encryption technique as disclosed by Hernblad, as modified by the feature of not storing sensitive data as disclosed by PCIDSS, as modified by the erasing of sensitive data after sending as disclosed by Finley, with the radio transceiver/transmitter feature as disclosed by Melick because using an industry-standard protocol would facilitate method/system implementation (see Melick, [28], [56]).  

With regard to claim 44, Hernblad, in view of PCIDSS, in further view of Finley, disclose the limitations of claim 27 as discussed above, but do not specifically disclose said output device comprises a printer. However, Melick discloses said output device comprises a printer ([7], [28], [39], Figure 3).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the order and payment entry devices and authorization system, wireless router and encryption technique as disclosed by Hernblad, as modified by the feature of not storing sensitive data as disclosed by PCIDSS, as modified by the erasing of sensitive data after sending as disclosed by Finley, with the printer feature as disclosed by Melick because customers would appreciate the convenience of the hard-copy receipt (see Melick, [28]).  

With regard to claims 47 and 60, Hernblad, in view of PCIDSS, in further view of Finley,  disclose the limitations of claims 27 and 50 as discussed above, but do not specifically disclose wherein the user sensitive information comprises a personal identification number (PIN).  However, Melick discloses wherein the user sensitive information comprises a personal identification number (PIN) ([37]).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the order and payment entry devices and authorization system, wireless router and encryption technique as disclosed by Hernblad, as modified by the feature of not storing sensitive data as disclosed by PCIDSS, as modified by the erasing of sensitive data after sending as disclosed by Finley, with the PIN features as disclosed by Melick because requiring a PIN to be sent would enhance the security of the system and improve customer satisfaction (see Melick, [46]).  

With regard to claim 48 and 61, Hernblad, in view of PCIDSS, in further view of Finley, disclose the limitations of claims 27 and 50 as discussed above, but do not specifically disclose wherein the user sensitive information comprises a password.  However, Melick discloses wherein the user sensitive information comprises a password ([46]). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the order and payment entry devices and authorization system, wireless router and encryption technique as disclosed by Hernblad, as modified by the feature of not storing sensitive data as disclosed by PCIDSS, as modified by the erasing of sensitive data after sending as disclosed by Finley, with the password feature as disclosed by Melick because requiring a password would enhance the security of the system and improve customer satisfaction (see Melick, [46]). 

 With regard to claim 49, Hernblad, in view of PCIDSS, in further view of Finley, disclose the limitations of claim 27 as discussed above, but do not specifically disclose said input device comprises a keypad. However, Melick discloses said input device comprises a keypad ([37]).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the order and payment entry devices and authorization system, wireless router and encryption technique as disclosed by Hernblad, as modified by the feature of not storing sensitive data as disclosed by PCIDSS, as modified by the erasing of sensitive data after sending as disclosed by Finley, with the keypad as disclosed by Melick because such a device could be incorporated with a security guard, therefore enhancing data-entry security and increasing customer satisfaction.   

Claims 29 and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hernblad (US Publication 2004/0054592), in view of “Payment Card Industry Data Security Standard”, (Visa USA Inc., December 15, 2004, page 4, attached as PDF), hereinafter referred to as ‘PCIDSS’), in further view of Finley (US Patent 6,442,448), in further view of Melick (US Publication Number 2004/0167820), in further view of Lun Yip (US Publication Number 2002/0147913).
With regard to claims 29 and 52, Hernblad, in view of PCIDSS, in further view of Finley and Melick, disclose the limitations of claims 28 and 51 as discussed above.  Hernblad further discloses said output device comprises a display ([60], “...In accordance with the present invention, herein is described an interactive System for controlling food ordering, processing, and payment at a food Service establishment comprising: at least one wireless terminal or mobile device comprising data input means and Screen for displaying text and/or multimedia files, which are wirelessly accessed from a central Server and which correspond to menu items...”)
wherein said processor also wirelessly sends the encrypted user sensitive information ([107], Fig. 2 sending payment data via said wireless network router; [45], “…All wireless transmissions containing sensitive data, such as payment information and special codes, will be encrypted). Melick further discloses wherein said processor also wirelessly sends the PIN information ([37], [42], [46], [53], [54], [63]), as discussed above, but Melick does not specifically disclose sending the data without displaying the… the PIN information on said display.
However, Lun Yip discloses said processor also wirelessly sends the PIN information without displaying the user sensitive information and the PIN information on said display (¶¶ [0014]-[0018], [0028], [0029], [0047], and Figures 6, 7).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the order and payment entry devices and authorization system, wireless router and encryption technique as disclosed by Hernblad, as modified by the feature of not storing sensitive data as disclosed by PCIDSS, as modified by the erasing of sensitive data after sending as disclosed by Finley, as modified by the PIN features as disclosed by Melick, with the non-display features as disclosed by Lun Yip because preventing the customer's sensitive information and PIN from being displayed would improve the security of the system and increase customer satisfaction.


Claims 30, 53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hernblad (US Publication 2004/0054592), in view of “Payment Card Industry Data Security Standard”, (Visa USA Inc., December 15, 2004, page 4, attached as PDF), hereinafter referred to as ‘PCIDSS’), in further view of Finley (US Patent 6,442,448), in further view of Melick (US Publication Number 2004/0167820), in further view of Cohen (US Publication 2005/0116028).  
With regard to claims 30 and 53, Hernblad, in view of PCIDSS, in further view of Finley, disclose the limitations of claims 27 and 50 as discussed above.  Hernblad further discloses input device coupled to said processor ([47],”... The terminals will provide touch-Screen input and also include one or more communication components that will allow them to wirelessly connect via a wireless access point to a central Server and other terminals located in the restaurant.”; [116], [118], Figure 5), wherein said processor also encrypts and wirelessly sends via said wireless network router ([45], “…All wireless transmissions containing sensitive data, such as payment information and special codes, will be encrypted; [107], “...Terminals [ 100], the Establishment Server [400], and the Wireless Access Point and Router Device [500] are located within the food service establishment. The Terminals [100] are currently connected to the Wireless Access Point and Router Device [500] by, but not limited to, an 802.11 wireless connection [505]...”; Figure 2), 
 Hernblad does not specifically disclose an input device for PIN information, or sending PIN information.  However, Melick discloses further comprising a personal identification number (PIN) input device ([37], Figure 2, #232) coupled to said processor ([57]); and wherein said processor also wirelessly sends ([63], [53]) PIN information [37], [42], [46], [54]).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the order and payment entry devices and authorization system, wireless router and encryption technique as disclosed by Hernblad, as modified by the feature of not storing sensitive data as disclosed by PCIDSS, as modified by the erasing of sensitive data after sending as disclosed by Finley, with the PIN features as disclosed by Melick because requiring a PIN to be sent would enhance the security of the system and improve customer satisfaction (see Melick, [46]).
Melick discloses the PIN input device and wirelessly sending the PIN information, but does not specifically disclose a debit personal identification number (PIN) input device coupled to said processor; and wherein said processor also wirelessly sends debit PIN information.  It is noted that the ‘debit’ serves only to describe the PIN, and the claims do not recite a functional relationship between either of the type of PIN (debit or otherwise) and the input device, or the sending step.  However, in the interest of compact prosecution, it is provided that Cohen discloses, in the background section, that the prior art discloses a debit personal identification number (PIN) input device and sends debit PIN information ([5]).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the order and payment entry devices and authorization system, wireless router and encryption technique as disclosed by Hernblad, as modified by the feature of not storing sensitive data as disclosed by PCIDSS, as modified by the erasing of sensitive data after sending as disclosed by Finley, as modified by the PIN features as disclosed by Melick, with the further modification of application to a debit card, as disclosed by Cohen, because a debit card would facilitate online transactions and increase customer base and satisfaction (see Cohen [3], [5]).


Claims 33, 56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hernblad (US Publication 2004/0054592), in view of “Payment Card Industry Data Security Standard”, (Visa USA Inc., December 15, 2004, page 4, attached as PDF), hereinafter referred to as ‘PCIDSS’), in further view of Finley (US Patent 6,442,448), in further view of Sabapathypillai (US Publication 2006/0218040). 
With regard to claims 33 and 56, Hernblad, in view of PCIDSS, in further view of Finley, disclose the limitations of claims 27 and 50 as discussed above, and Hernblad further discloses said wireless transceiver comprises a … telephone transceiver ([27], [45], Figure 3).  However, Hernblad does not specifically disclose the phone comprises a cellular telephone.  However, Sabapathypillai discloses said wireless transceiver comprises a cellular telephone transceiver ([55]).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the order and payment entry devices and authorization system, wireless router and encryption technique as disclosed by Hernblad, as modified by the feature of not storing sensitive data as disclosed by PCIDSS, as modified by the erasing of sensitive data after sending as disclosed by Finley, with the further modification of incorporating a customer’s cellular phone in the method/system as disclosed by Sabapathypillai because such a method/system would decrease set-up costs for establishments and reduce loss due to equipment theft (See Sabapathypillai, [5], [2]-[4]).


 Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hernblad (US Publication 2004/0054592), in view of “Payment Card Industry Data Security Standard” (Visa USA Inc., December 15, 2004, page 4, attached as PDF), hereinafter referred to as ‘PCIDSS’), in further view of Finley (US Patent 6,442,448), in further view of  Castueil et al. (US Publication Number 2002/0194133).  
With regard to claim 37, Hernblad, in view of PCIDSS, in further view of Finley, disclose the limitations of claim 27 as discussed above.  Hernblad further discloses using encryption to secure sensitive data ([45], [379], as discussed above), but does not specifically disclose wherein said memory is further configured to store a private key for the encryption. However, Castueil discloses wherein said memory is further configured to store a private key for the encryption (¶ [0023]).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the order and payment entry devices and authorization system, wireless router and encryption technique as disclosed by Hernblad, as modified by the feature of not storing sensitive data as disclosed by PCIDSS, as modified by the erasing of sensitive data after sending as disclosed by Finley, with the further modification of storing a key for encryption as disclosed by Castueil, because incorporating encryption means would improve security of the system and increase customer satisfaction.  

Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hernblad (US Publication 2004/0054592), in view of “Payment Card Industry Data Security Standard”, (Visa USA Inc., December 15, 2004, page 4, attached as PDF), hereinafter referred to as ‘PCIDSS’), in further view of Finley (US Patent 6,442,448), in further view of  Castueil et al. (US Publication Number 2002/0194133), in further view of Melick (US Publication Number 2004/0167820). 
With regard to claim 38, Hernblad, in view of PCIDSS, in further view of Finley and Castueil, disclose the limitations of claim 37 as discussed above.  Castueil further discloses at least one tamper evident structure associated with said memory (¶ [0023]), but does not specifically disclose a tamper resistant structure.  Melick discloses a tamper resistant structure (¶ [0061] and Figure 13, # 1375).   It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the order and payment entry devices and authorization system, wireless router and encryption technique as disclosed by Hernblad, as modified by the feature of not storing sensitive data as disclosed by PCIDSS, as modified by the erasing of sensitive data after sending as disclosed by Finley, as modified by the technique of storing a key for encryption as disclosed by Castueil, with the further modification of a  tamper-resistant structure as disclosed by Melick because such a feature would enhance security and increase customer satisfaction. 


  Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hernblad (US Publication 2004/0054592), in view of “Payment Card Industry Data Security Standard” (Visa USA Inc., December 15, 2004, page 4, attached as PDF), hereinafter referred to as ‘PCIDSS’), in further view of Finley (US Patent 6,442,448), in further view of von Mueller et al. (US Publication Number 2006/0049255). 
 With regard to claim 39, Hernblad, in view of PCIDSS, in further view of Finley, disclose the limitations of claim 27 as discussed above, but do not specifically disclose SSL protocol.  However, von Mueller discloses said processor sends and receives information via a Secure Sockets Layer (SSL) protocol (¶¶ [0071]-[0072]).   It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the order and payment entry devices and authorization system, wireless router and encryption technique as disclosed by Hernblad, as modified by the feature of not storing sensitive data as disclosed by PCIDSS, as modified by the erasing of sensitive data after sending as disclosed by Finley, with the further modification of using SSL protocol as disclosed by von Mueller, because incorporating SSL protocol to send and receive information would improve security of the system and increase customer satisfaction.     



 Conclusion
  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ramachandran, US Publication 2001/0013551.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret Neubig whose telephone number is (571)270-0437. The examiner can normally be reached Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.N. /Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685